MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                      FILED
this Memorandum Decision shall not be                            Sep 08 2016, 10:08 am

regarded as precedent or cited before any                             CLERK
                                                                  Indiana Supreme Court
court except for the purpose of establishing                         Court of Appeals
                                                                       and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paula M. Sauer                                           Gregory F. Zoeller
Danville, Indiana                                        Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Charles Gamble,                                          September 8, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         32A01-1603-CR-628
        v.                                               Appeal from the Hendricks
                                                         Superior Court
State of Indiana,                                        The Honorable Karen M. Love,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         32D03-1507-F6-525



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 32A01-1603-CR-628| September 8, 2016    Page 1 of 7
                                             Case Summary
[1]   Charles Gamble was convicted of Level 6 felony impersonation of a law-

      enforcement officer. He appeals arguing that the evidence is insufficient to

      support his conviction. Because there is evidence that Gamble falsely

      represented that he was a police officer and then used that authority to gain

      entry to someone’s home, we affirm his conviction.



                              Facts and Procedural History
[2]   The evidence most favorable to the verdict shows that Gamble was friends with

      Ashley, a college student, but “romantically wanted more.” Tr. p. 214.

      Ashley’s sixteen-year-old brother was living with their abusive, alcoholic father.

      Ashley’s older brother, Jeff, wanted to get custody of their younger brother.1

      Gamble told Ashley that he was an undercover detective with the Indianapolis

      Metropolitan Police Department and that he could “speed up the process” of

      Jeff getting custody of their younger brother but that he would be “putting [his]

      badge on the line.” Id. at 217.


[3]   Ashley texted Jeff one day in June 2015 and said that she and Gamble were

      coming over to his house in Danville to discuss the custody issue. Jeff met

      them at his front door. Gamble, who had a gun and a badge, told Jeff that he




      1
        Ashley and her younger brother had the same father, but Jeff had a different father. Although Jeff referred
      to him as his stepfather, we use “father” throughout for ease of reference.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1603-CR-628| September 8, 2016             Page 2 of 7
      was an IMPD detective. Id. at 210. Jeff allowed Gamble to come inside his

      home “because of his position” as a police officer. Id. at 195; see also id. at 193

      (“[B]ecause I believed he was a public servant I allowed him into my home.”).

      Gamble said he was “overstepping his boundaries” by helping with the custody

      issue because he was “involved with [Jeff’s] sister.” Id. at 143.


[4]   While at Jeff’s house, Gamble talked on the phone for nearly four hours with

      what appeared to be other law-enforcement agencies, including a SWAT team,

      about the custody issue. During this time, Gamble instructed Ashley to pick up

      her younger brother from their father’s house because he needed to be removed

      from the “unsafe” environment; Ashley did so and brought him to Jeff’s house.

      Id. at 163. Gamble then left Jeff’s house, claiming he was going to participate

      in the arrest of their father. However, Jeff watched out the back of his house as

      Gamble pulled over a woman in a minivan, using his personal car with self-

      installed flashing lights. Gamble returned five minutes later, claiming that he

      had just arrested their father for operating while intoxicated. Later that night,

      Gamble said he was still “building [his] case” against their father and asked

      Ashley, Jeff, and their younger brother to write statements about the custody

      issue; they wrote statements and gave them to Gamble. Id. at 172, 178.


[5]   The next day, Gamble returned to Jeff’s house. By this time, Jeff, a former

      military police officer, had figured out that Gamble was not a police officer.

      Gamble told Jeff that he had a warrant for their father’s arrest and that he

      wanted Jeff to go with him. Jeff, however, did not want to go, so he gave

      Gamble his bullet-proof vest because it was “the only way [he] could de-

      Court of Appeals of Indiana | Memorandum Decision 32A01-1603-CR-628| September 8, 2016   Page 3 of 7
      escalate him to get him out of [his] house.” Id. at 206. Gamble later left Jeff a

      voicemail telling him not to talk to anyone about the situation. Jeff called the

      police.

[6]   The State charged Gamble with Level 6 felony impersonation of a law-

      enforcement officer. Following a jury trial, Gamble was convicted as charged.

      The trial court sentenced him to 900 days.

[7]   Gamble now appeals.



                                 Discussion and Decision
[8]   Gamble contends that the evidence is insufficient to support his conviction for

      Level 6 felony impersonation of a law-enforcement officer. In reviewing the

      sufficiency of the evidence to support a conviction, we consider only the

      probative evidence and reasonable inferences supporting the verdict. Drane v.

      State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s role, not that of

      appellate courts, to assess witness credibility and weigh the evidence to

      determine whether it is sufficient to support a conviction. Id. Appellate courts

      affirm the conviction unless no reasonable fact-finder could find the elements of

      the crime proven beyond a reasonable doubt. Id. at 146-47. It is therefore not

      necessary that the evidence overcome every reasonable hypothesis of

      innocence; rather, the evidence is sufficient if an inference may reasonably be

      drawn from it to support the verdict. Id. at 147.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1603-CR-628| September 8, 2016   Page 4 of 7
[9]   At the time of the offense in this case, Indiana Code section 35-44.1-2-6

      provided:

                 A person who falsely represents that the person is a public
                 servant, with intent to mislead and induce another person to
                 submit to false official authority or otherwise to act to the other
                 person’s detriment in reliance on the false representation,
                 commits impersonation of a public servant, a Class A
                 misdemeanor. However, a person who falsely represents that the
                 person is:


                          (1) a law enforcement officer;


                                                              *****


                 commits a Level 6 felony.


      Ind. Code Ann. § 35-44.1-2-6 (West Supp. 2015).2 Here, the State alleged that

      Gamble falsely represented that he was a law-enforcement officer “with the




      2
          Effective July 1, 2016, the statute now provides:

                 (a) A person who, with intent to:


                          (1) deceive; or


                          (2) induce compliance with the person’s instructions, orders, or requests;


                 falsely represents that the person is a public servant, commits impersonation of a public
                 servant, a Class A misdemeanor, except as provided in subsection (b).



      Court of Appeals of Indiana | Memorandum Decision 32A01-1603-CR-628| September 8, 2016                 Page 5 of 7
       intent to mislead and induce [Jeff] to submit to false official authority or act to

       [his] detriment in reliance on the false representation.” Appellant’s App. p. 13.

[10]   Gamble does not dispute that he falsely represented that he was a law-

       enforcement officer; rather, he argues that the evidence does not prove the

       additional requirement that he intended Jeff to (1) submit to his false official

       authority or (2) act to his detriment in reliance on the false representation. The

       State responds that the first requirement is satisfied because the evidence shows

       that Jeff “only allowed [Gamble] to enter his home because [Gamble]

       represented that he was a police officer.” Appellee’s Br. p. 9. We agree. The

       record shows that Ashley texted her brother that she and Gamble were coming

       over to discuss the custody issue. Jeff met them at his front door. Gamble,

       who had a gun and a badge, told Jeff that he was an IMPD detective. Jeff then

       allowed Gamble to come inside his home “because of his position” as a police

       officer. Tr. p. 195. Otherwise, Jeff would not have let Gamble inside his home.

       See id. at 210, 211 (Jeff explaining that he did not “put [Gamble] off [his]

       property from the get go” because he “thought” Gamble was a police officer




                (b) The offense described in subsection (a) is a Level 6 felony if the person falsely
                represents that the person is:


                            (1) a law enforcement officer;


                                                             *****


       P.L. 31-2016, § 1.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1603-CR-628| September 8, 2016           Page 6 of 7
       and did not want to “challenge his authority in any way”). Although Gamble

       claims that Jeff let him inside his home because he was Jeff’s sister’s

       “companion,” Appellant’s Br. p. 8, this is a request to reweigh the evidence.

       Accordingly, we affirm Gamble’s conviction for Level 6 felony impersonation

       of a law-enforcement officer.

[11]   Affirmed.

       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1603-CR-628| September 8, 2016   Page 7 of 7